 Case 6:21-cv-01133-AA         Document 1        Filed 08/02/21    Page 1 of 49




Meredith Holley, OSB No. 125647
Meredith@ErisResolution.com
Law Office of Meredith Holley
207 E 5th Avenue, Suite 254
Eugene, OR 97401
Phone: (458) 221-2671
Fax: (833) 352-3615
 Attorney for Plaintiff



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF OREGON
                          EUGENE DIVISION

                                              Case No. 6:21-cv-01133
HOGON MULGRAVE,
           Plaintiff,                         COMPLAINT
                                              (Hostile Work Environment Racial
                                              Discrimination, Civil Rights
              vs.                             Violations, Procedural Due Process
                                              Violations)

EUGENE WATER & ELECTRIC BOARD, a
public entity; FRANK LAWSON, an
                                              Demand for Jury Trial
individual; JOHN LAUDERETTE, an
individual; RAY PARKER, an individual;
JASON STUART, an individual; SHANE
BUCK, an individual, and DEFENDANTS
DOE 1-10, individual decision-makers for
Defendant EWEB;
                Defendants.

                                 INTRODUCTION
                                         1.

Oregon has a long and unique history of racism endorsed by its public entities. On

June 25, 1844, the Oregon territory’s provisional government enacted its “Lash




COMPLAINT – Page 1
    Case 6:21-cv-01133-AA          Document 1        Filed 08/02/21      Page 2 of 49




Law,” requiring that Black people, whether enslaved or free, be whipped with

thirty-nine lashes, every six months “until he or she shall quit the territory.”1

                                             2.

One of the earliest official documents from the Oregon territory was an Act titled

“An Act to Prevent Negroes and Mulattoes from Coming to, or Residing in

Oregon,” passed on September 26, 1849.2

                                             3.

On February 14, 1859, Oregon became the only state that entered the United

States with a clause in its constitution forbidding Black people to live in its

borders. It was not until 2001 that this clause was officially repealed.3
                                             4.

On June 19, 1965, the National Holiday Juneteenth, when Black people in Texas

learned that the United States had declared its intention to make Black people free

citizens, Oregon’s Black population was approximately only 0.2% of the overall

Oregon population because of the state’s success at excluding Black people from

its borders.4




1
  See Walidah Imarisha, A Hidden History, Oregon Humanities Website (August 13, 2013),
https://oregonhumanities.org/rll/magazine/skin-summer-2013/a-hidden-history/.
2
  Id.
3
  Id.
4
  Gibson, Campbell and Kay Jung, HISTORICAL CENSUS STATISTICS ON POPULATION
TOTALS BY RACE, 1790 TO 1990, AND BY HISPANIC ORIGIN, 1970 TO 1990, FOR THE
UNITED STATES, REGIONS, DIVISIONS, AND STATES, Table 52 (September 2002),
https://www.census.gov/content/dam/Census/library/working-papers/2002/demo/POP-
twps0056.pdf.


COMPLAINT – Page 2
    Case 6:21-cv-01133-AA          Document 1         Filed 08/02/21       Page 3 of 49




                                               5.

In the 1920s, Oregon created and maintained the largest chapter of the Ku Klux

Klan west of the Mississippi River, which included prominent members of

Oregon’s public entities.5

                                               6.

Until the 1950s, Oregon law prohibited Black people from marrying white

people.6

                                               7.

From 1882 to 1968, white people perpetrated 4743 separate documented

lynchings against Black people the United States, including in Oregon.7 This
means that approximately more than once a week for at least 80 years after the

United States announced its intention to end slavery, white terrorist mobs hunted

their Black neighbors in the United States.

                                               8.

A lynching is a public act of terrorism in which a genocidal mob brutally murders

an individual, usually hanging the body from a noose after the murder. Nooses are

the most common symbol, threat, and weapon of lynchings against Black

Americans.8 In the United States, white people have used racial “cleansing” laws,

like Oregon’s exclusion laws and prohibition of inter-racial marriage, to justify

genocidal lynching. At the turn of the 20th century, white terrorists sold postcards

of the brutal lynchings of their Black neighbors, sometimes showing white people


5
  Millner, Darrell, Blacks in Oregon, Oregon Encyclopedia (last accessed July 26, 2021),
https://www.oregonencyclopedia.org/articles/blacks_in_oregon/#the-civil-war-years-and-beyond.
6
  Id.
7
  NAACP, History of Lynching in America, History Explained (last accessed July 26, 2021),
https://naacp.org/find-resources/history-explained/history-lynching-america.
8
  Alaa Elassar, Why the noose is such a potent symbol of hate, CNN (June 23, 2020),
https://www.cnn.com/2020/06/23/us/noose-hate-symbol-racism-trnd/index.html.


COMPLAINT – Page 3
     Case 6:21-cv-01133-AA          Document 1         Filed 08/02/21        Page 4 of 49




having picnics underneath the mutilated corpses of their victims, who were

hanging from nooses.9 The confederate flag is also a symbol of white terrorist

lynchings in the United States.10

                                               9.

On June 5, 1934, seventeen legal scholars met in Germany to plan “how to

institutionalize racism in the Third Reich,” creating what was to become the

Nuremburg Race Laws that began the Holocaust.11 The scholars reviewed

American history and laws for inspiration in writing their own.12 Hitler noted the

American “knack for maintaining an air of robust innocence in the wake of mass

death” and admired the American custom of ritual torture and mutilation used in

lynchings to maintain the separation and subordination of Black citizens in the

United States.13 However, ultimately the Nazi scholars determined that in some
ways the laws of the United States were too racist for their taste.14 For example,

while Oregon defined a person as non-white for the purposes of exclusion if they

were one-fourth Black, Nazi Germany decided to define a person as Jewish if they

had two grandparents who were Jewish, making the person one-half Jewish.15

                                               10.

The Nazi party of Germany adopted the swastika as the symbol of racial genocide

against “non-Aryans,” or anyone who was not white, and the swastika symbol has

remained one of racial genocide since that time.16 Since 1945, Germany has made

9
  Isabel Wilkerson, Caste: The Origins of Our Discontent, at 92-93 (2020 Random House).
10
   Jason Morgon Ward, The Cause Was Never Lost, The American Historian (last accessed July
26, 2021), https://www.oah.org/tah/issues/2015/november/the-cause-was-never-lost/.
11
   Id. at 78.
12
   Id. at 79-88.
13
   Id. at 81.
14
   Id. at 88.
15
   Id. at 88, 124.
16
   The History of the Swastika, United States Holocaust Memorial Museum (last accessed July 26,
2021), https://encyclopedia.ushmm.org/content/en/article/history-of-the-swastika.


COMPLAINT – Page 4
     Case 6:21-cv-01133-AA          Document 1         Filed 08/02/21        Page 5 of 49




public use of the swastika illegal because of its representation of racial

terrorism.17 Oregon public entities, such as Defendant EWEB, continue to endorse

use of terrorist symbols like the swastika, arguing that, despite their threat of

racial genocide, they constitute protected speech.

                                                11.

As of 2021, still approximately only 2.79% of the population of Oregon is Black.

Lane County, Oregon, where the events relevant to this complaint took place,

reports approximately only 1.3% of its population as Black. Because of its

historical exclusion laws and the endorsement of racism by its public entities,

such as Defendant EWEB, Oregon is one of only 12 states in the United States

with less 5% of its population comprised of Black people.18
                                                12.

Defendant EWEB hired Plaintiff Hogon Mulgrave, a Black United States Citizen,

originally from Jamaica, in 2010, with over 20 years of experience as an

electrician. Defendant EWEB placed him in a position of meter reader, a position

well below his experience and skills. Immediately, Defendant EWEB’s

employees and customers began to target Mr. Mulgrave based on his race and

national origin. Defendant EWEB refused to promote Mr. Mulgrave for 10 years,

repeatedly promoting less experienced white people instead of him. Defendant

EWEB refused to act when its customers threatened Mr. Mulgrave’s life with

guns and called him a “nigger.” Ultimately, one of Defendant EWEB’s customers

attempted to lynch Mr. Mulgrave by spraying him with chemicals and trying to

light him on fire. At the age of 47, Mr. Mulgrave’s physicians have restricted him


17
   Id.
18
   Black Population by State 2021, World Population Overview, (last accessed July 26, 2021),
https://worldpopulationreview.com/state-rankings/black-population-by-state


COMPLAINT – Page 5
  Case 6:21-cv-01133-AA         Document 1       Filed 08/02/21    Page 6 of 49




from work, perhaps permanently, and are requiring him to undergo extensive

medical treatment which may last the rest of his life.

                                          13.

Defendant Lauderette refused to promote Mr. Mulgrave, specifically using

racialized insults regarding promotion positions and targeting Mr. Mulgrave’s

national origin as a reason to refuse to promote. Defendant Parker unlawfully

surveilled Mr. Mulgrave and disclosed private, humiliating details about racial

harassment he experienced to his coworkers. Defendant Parker’s surveillance of

Mr. Mulgrave contributed to Defendant EWEB’s refusal to promote Mr.

Mulgrave.

                                          14.

Defendants Lawson, Stuart, Buck, and the Doe Defendants contributed to

Defendant EWEB’s system of refusing to promote Mr. Mulgrave or provide

structures to protect him from the harassment he experienced from Defendant

EWEB’s customers and employees. Defendants Stuart and Buck told Mr.

Mulgrave meter readers could decline to read meters on unsafe properties. But,

when Mr. Mulgrave tried to decline, Defendants Stuart and Buck reprimanded

him that “other meter readers could get that read,” and that he needed a doctor’s

note to avoid a route that was dangerous for Black people. Defendants EWEB,

Lawson, Stuart, Buck, and Does 1-10 refused, and continue to refuse, to

implement safety measures to make its meter readers, like Mr. Mulgrave, safe

from harassment and discrimination based on the protected characteristics that are

part of their identities.




COMPLAINT – Page 6
  Case 6:21-cv-01133-AA         Document 1      Filed 08/02/21     Page 7 of 49




                            JURISDICTION AND VENUE
                                          15.

This matter arises under federal law, 42 U.S.C. § 1983 and 42 U.S.C. 2000e.

Supplemental jurisdiction over related state law claims is proper under 28 U.S.C.

§ 1367.

                                          16.

The events underlying Plaintiff’s claims took place in Lane County, Oregon,

making venue proper in the District of Oregon, Eugene Division.


                                     PARTIES
                                          17.

Plaintiff Hogon Mulgrave is a resident of Lane County, Oregon. Mr. Mulgrave is

a Black man. He is a United States citizen who immigrated from Jamaica. Mr.

Mulgrave is an electrician and holds a degree as an electrical technician.

                                          18.

Defendant Eugene Water and Electric Board (EWEB) is a public entity providing

electrical and water services in Lane County, Oregon. Defendant EWEB boasts

on its website, “We believe part of what makes EWEB a great place to work is

our commitment to diversity and inclusion. We embrace and value differences of

culture, education, experience, physical ability and perspectives.” Defendant

EWEB uses the tagline “Rely on us” in its materials.

                                          19.

Upon information and belief, Defendant Frank Lawson is a resident of Lane

County, Oregon. Defendant Lawson became Defendant EWEB’s General




COMPLAINT – Page 7
  Case 6:21-cv-01133-AA        Document 1       Filed 08/02/21     Page 8 of 49




Manager in 2016. Defendant Lawson is non-Black and has a Pacific Northwest

accent. Defendant Lawson is sued in his individual capacity.

                                         20.

Upon information and belief, Defendant Lauderette is a resident of Lane County,

Oregon. Defendant Lauderette was the hiring supervisor for Defendant EWEB’s

electrical department at all times relevant to this complaint. Defendant Lauderette

is non-Black and has a Pacific Northwest accent. Defendant Lauderette is sued in

his individual capacity.

                                         21.

Upon information and belief, Defendant Ray Parker is a resident of Lane County,

Oregon. Defendant Parker was Defendant EWEB’s Meter Reading Supervisor

and Plaintiff Hogon Mulgrave’s supervisor in 2017. Defendant Parker is non-

Black and has a Pacific Northwest accent. Defendant Parker is sued in his

individual capacity.

                                         22.

Upon information and belief, Defendant Jason Stuart is a resident of Lane County,

Oregon. Defendant Stuart is Defendant EWEB’s Meter Reading Supervisor and

became Plaintiff Hogon Mulgrave’s supervisor beginning around 2017.

Defendant Stuart is non-Black and has a Pacific Northwest accent. Upon

information and belief, Defendant Stuart has worked for Defendant EWEB for

more than 17 years. Defendant Stuart is sued in his individual capacity.

                                         23.

Upon information and belief, Defendant Shane Buck is a resident of Lane County,

Oregon. Defendant Buck is one of Defendant EWEB’s Meter Reading Team Lead

and assigned Mr. Mulgrave his work routes beginning around 2013. Defendant


COMPLAINT – Page 8
  Case 6:21-cv-01133-AA        Document 1       Filed 08/02/21    Page 9 of 49




Buck is non-Black and has a Pacific Northwest accent. Defendant Buck is sued in

his individual capacity.

                                          24.

Defendants Doe 1-10 are decision-makers for Defendant EWEB who made

promotional decisions regarding Mr. Mulgrave’s applications and/or determined

Defendant EWEB’s responses to Mr. Mulgrave’s reports of race- and/or national-

origin-based discrimination and/or determine Defendant EWEB’s policies,

trainings, and procedures related to racial harassment of meter readers. Upon

information and belief, Defendants Doe 1-10 are residents of Lane County,

Oregon, and are non-Black. Defendants Doe are sued in their individual capacity.


                            FACTUAL ALLEGATIONS
                                          25.

In 2010, Defendant EWEB hired Plaintiff Hogon Mulgrave for a Utility Trades

Internship. Mr. Mulgrave had more than 20 years of experience as an electrician

with special certifications in hydraulic and pneumatic system repair. During his

internship, approximately daily, employees referred to Mr. Mulgrave as “boy,”

rather than using his name. “Boy” is a word white terrorists use to assert power

over Black people in the United States.

                                          26.

When Mr. Mulgrave’s internship was over, Defendant EWEB recommended Mr.

Mulgrave apply for a temporary meter-reader position. On February 14, 2011,

Defendant EWEB hired Hogon Mulgrave as a full-time meter reader. Defendant

EWEB’s employees and customers continued targeting Mr. Mulgrave because of




COMPLAINT – Page 9
 Case 6:21-cv-01133-AA         Document 1        Filed 08/02/21    Page 10 of 49




his race and/or national origin from his hire date to when his doctors restricted

him from work as described more fully below.

                                           27.

Approximately every day after Mr. Mulgrave started working for Defendant

EWEB, and reducing to approximately once a week by the time he was forced out

of his position in 2020, Defendant EWEB’s employees made derogatory

comments regarding Mr. Mulgrave’s Jamaican accent. For example, they said,

“Take the peanut butter out of your mouth,” “People don’t want to work with you

because they can’t understand you,” or they simply turned their backs on Mr.

Mulgrave while he was talking and walked away. The national language of

Jamaica is English and Mr. Mulgrave speaks English as clearly as any native

English speaker. The employees who targeted Mr. Mulgrave have Pacific

Northwest accents.

                                           28.

In 2010, when Mr. Mulgrave first worked for Defendant EWEB, there was

another employee who was a Black man. The other Black man told Mr. Mulgrave

that while he was working in the parts storeroom, two non-Black coworkers

confronted him and one threw a lynching weapon over a steampipe, saying, “You

know what we use nooses for.” The other Black employee was terrified, but able

to escape from the storeroom. He reported this incident to his supervisor, who did

nothing. He then reported to Defendant EWEB’s Human Resources Department.

Upon information and belief, the two non-Black employees received only a verbal

reprimand after threatening a Black employee’s life. One of the non-Black

employees who threatened his coworker’s life continues to work at Defendant

EWEB as of the filing of this Complaint.


COMPLAINT – Page 10
 Case 6:21-cv-01133-AA         Document 1       Filed 08/02/21      Page 11 of 49




                                          29.

Also in 2010, an EWEB employee, approached Mr. Mulgrave and said, in front of

a supervisor, “You look like a terrorist.” This comment clearly stereotyped Mr.

Mulgrave as dangerous because of his race and/or national origin. Defendant

EWEB did not respond to this incident or discipline this employee.

                                          30.

Also in 2010, a different Black coworker of Mr. Mulgrave’s was the only Black

electrician for Defendant EWEB. The Black coworker went into a substation and

saw a lynching weapon hanging from pipes. He cut the weapon down and

reported it to Defendant EWEB’s Human Resources Department. The HR

representative said, “What are we supposed to do about it?” Upon information

and belief, there were security cameras, log books, work orders, and dispatch

records that could have determined who put the weapon in the substation. Upon

information and belief, no one was disciplined for this incident.

                                          31.

On or around July 7, 2011, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become a Utility Mechanic. Defendant EWEB did not hire

Mr. Mulgrave for that position. Defendant EWEB promoted a white man with a

Pacific Northwest accent instead.

                                          32.

On or around October 25, 2011, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become a Utility Worker. Defendant EWEB did not hire Mr.

Mulgrave for that position. Defendant EWEB hired a white man with a Pacific

Northwest accent instead. The hiring supervisor, Defendant John Lauderette,

explained to Mr. Mulgrave why he hired the white man, saying, “I can’t


COMPLAINT – Page 11
 Case 6:21-cv-01133-AA         Document 1      Filed 08/02/21     Page 12 of 49




understand you because of your accent,” and “I want to find someone who

matches the culture of the department.” The “culture” of the department consisted

of white people with Pacific Northwest accents. Defendant Lauderette refused to

recognize Mr. Mulgrave’s education saying he would not recognize training in

Jamaica. At the same time, however, the Defendant Lauderette said, “I could train

a monkey to do this job.” Comparing Black people to primates is a historical

justification for racial exclusion laws and slavery. Defendant Lauderette’s

reference to training a monkey appeared to be a racial slur against Mr. Mulgrave.

                                         33.

On or around December 8, 2011, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become a Building Maintenance Technician II. Defendant

EWEB did not hire Mr. Mulgrave for that position. Defendant EWEB hired a

white man with a Pacific Northwest accent instead.

                                         34.

On or around January 6, 2012, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become a Utility Installer. Defendant EWEB did not hire

Mr. Mulgrave for that position. Defendant EWEB hired a white man with a

Pacific Northwest accent instead.

                                         35.

On or around August 10, 2012, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become a Utility Worker. Defendant EWEB did not hire Mr.

Mulgrave for that position. Defendant EWEB hired a white man with a Pacific

Northwest accent instead.




COMPLAINT – Page 12
 Case 6:21-cv-01133-AA         Document 1       Filed 08/02/21     Page 13 of 49




                                          36.

On or around November 9, 2012, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become a Meter Relay Technician Trainee. Defendant

EWEB did not hire Mr. Mulgrave for that position. Defendant EWEB hired a

white man with a Pacific Northwest accent instead.

                                          37.

On or around July 25, 2013, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become a Utility Worker. Defendant EWEB did not hire Mr.

Mulgrave for that position. Defendant EWEB hired a white man with a Pacific

Northwest accent instead. When Mr. Mulgrave asked Defendant EWEB why he

was not hired, Defendant EWEB’s hiring committee told Mr. Mulgrave he was

not hired because his accent was difficult to understand in the interview.

                                          38.

Also in 2013, Mr. Mulgrave was working on a route for Defendant EWEB. He

was parked at an EWEB customer’s home, when children stole tools from his

truck. A woman who said she was the children’s grandmother approached Mr.

Mulgrave, threw the tools at him, striking the truck, and yelled, “Get off my

property, nigger! We don’t have your kind up here!” Mr. Mulgrave called his

team lead, who asked Defendant EWEB to shut the power off for the customer

because of the race-based, violent assault. Defendant EWEB refused to shut the

power off for that customer. Mr. Mulgrave asked to move to a different

department because he was not safe as a meter reader. Defendant EWEB did not

respond to his request or transfer him. Defendant EWEB required Mr. Mulgrave

to return to this route that year and then throughout his employment, despite

Defendant EWEB’s customer’s attack against Mr. Mulgrave.


COMPLAINT – Page 13
 Case 6:21-cv-01133-AA         Document 1      Filed 08/02/21     Page 14 of 49




                                         39.

Around 2013, Defendant Shane Buck began assigning meter routes to the meter

readers. He assigned Mr. Mulgrave a disproportionate amount of unfavorable

work compared to other meter readers throughout the rest of Mr. Mulgrave’s time

working for Defendant EWEB.

                                         40.

On January 31, 2014, Defendant EWEB issued Mr. Mulgrave a performance

review marking him as “skilled” or “exceptionally skilled” in every category.

Defendant EWEB remarked, “Hogon is excellent when dealing with our

customers. Even under highly tense circumstances. He has received customer

compliments in regard to his professionalism. He also kept his cool when dealing
with a difficult customer who verbally and racially assaulted him. Throughout the

encounter Hogon kept his cool where others might have snapped and responded

improperly.” (Emphasis added.) Defendant EWEB recognized Mr. Mulgrave’s

exceptional skills in dealing with racial harassment and discrimination, but

refused to promote him or create a safe working environment, free from racial

harassment.

                                         41.

Around 2014 the only other Black and Jamaican employee left the meter-reading

department at Defendant EWEB, and Mr. Mulgrave became the only Black meter

reader and the only person in his department with a Jamaican national origin.

                                         42.

On or around May 7, 2015, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become a Customer Service Field Representative. Defendant




COMPLAINT – Page 14
 Case 6:21-cv-01133-AA        Document 1       Filed 08/02/21    Page 15 of 49




EWEB did not hire Mr. Mulgrave for that position. Defendant EWEB hired a

white man with a Pacific Northwest accent instead.

                                         43.

On or around July 3, 2015, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become a Fleet Technician/Equipment Mechanic. Defendant

EWEB did not hire Mr. Mulgrave for that position. Defendant EWEB hired a

white man with a Pacific Northwest accent instead.

                                         44.

On or around October 22, 2015, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become a Station Wire Technician Apprentice. Defendant

EWEB did not hire Mr. Mulgrave for that position. Defendant EWEB hired a

white man with a Pacific Northwest accent instead.

                                         45.

Also in 2015, Mr. Mulgrave, in the course of his duties with Defendant EWEB,

read a meter for a customer. The customer complained to Defendant EWEB that

Mr. Mulgrave had an accent. Later in 2015, Mr. Mulgrave returned to that same

meter to read it. The EWEB customer said, “I don’t want you on my property

because you’re a nigger.” Mr. Mulgrave called 911 when he realized the situation

was dangerous. The EWEB customer showed Mr. Mulgrave that he had a gun and

held Mr. Mulgrave hostage. Mr. Mulgrave was not free until a Sheriff’s Deputy

arrived. Mr. Mulgrave showed Defendant EWEB a video he took of this incident.

Defendant EWEB took no action regarding the EWEB customer’s attack. Mr.

Mulgrave asked to be protected from returning to this route, but Defendant

EWEB required him to return to this route later that year and throughout his

employment.


COMPLAINT – Page 15
 Case 6:21-cv-01133-AA         Document 1       Filed 08/02/21    Page 16 of 49




                                          46.

On or around May 20, 2016, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become a Customer Service Field Representative. Mr.

Mulgrave was performing fill-in work for this position at the time he applied.

Defendant EWEB did not hire Mr. Mulgrave for that position. Defendant EWEB

hired a white man with a Pacific Northwest accent instead. Nevertheless,

Defendant EWEB continued to ask Mr. Mulgrave to fill in for this position at a

lower rate of pay.

                                          47.

In late 2016 or early 2017, Mr. Mulgrave’s son became very ill with a serious

health condition that required multiple visits to a doctor. Mr. Mulgrave notified

Defendant EWEB of his son’s illness and his need to be available for medical

appointments and contacts from his son. Mr. Mulgrave’s situation qualified for

protections under the Oregon Family Leave Act and the Family Medical Leave

Act.

                                          48.

On March 31, 2017, Mr. Mulgrave’s supervisor, Defendant Ray Parker, told Mr.

Mulgrave he needed to meet in the Human Resources Department at the end of

his shift. Mr. Mulgrave complied. In the meeting, Defendant Parker told Mr.

Mulgrave that he had surveilled Mr. Mulgrave’s vehicle. He accused Mr.

Mulgrave of “idle time.” Mr. Mulgrave explained that because of his son’s serious

health condition he had medical leave protections and sometimes he needed to

answer a phone call from his son. Mr. Mulgrave had never been accused of failing

to complete his work and Defendant Parker did not note any failures in Mr.




COMPLAINT – Page 16
 Case 6:21-cv-01133-AA        Document 1       Filed 08/02/21    Page 17 of 49




Mulgrave’s work product. Upon information and belief, Defendant Parker did not

surveil Mr. Mulgrave’s non-Black coworkers.

                                         49.

On April 3, 2017, Defendant Parker gave Mr. Mulgrave a formal reprimand based

on Defendant Parker’s surveillance of Mr. Mulgrave. Mr. Mulgrave told

Defendant Parker about his son’s serious health condition and his protected

medical leave, but Defendant Parker would not consider it. Defendant Parker

suspended Mr. Mulgrave for that day. He then required Mr. Mulgrave to clock in

and out for every break. He required Mr. Mulgrave to write down phone call

times with Mr. Mulgrave’s son to precisely deduct the time from his paid time. He

gave Mr. Mulgrave “Brief Relief” urinal bags and told him to use those bags

when he was out on a route. Upon information and belief, Defendant Parker did

not set these requirements for non-Black workers or workers with Pacific

Northwest accents.

                                         50.

On April 4, 2017, Defendant Parker held a staff meeting for all of Defendant

EWEB’s meter readers. He announced to the entire staff that Mr. Mulgrave had

been called a “nigger” by an EWEB customer in the course of instructing Mr.

Mulgrave’s coworkers about how to report EWEB customer abuse. Mr.

Mulgrave’s coworkers did not know about the incidents in which customers

threatened and attacked Mr. Mulgrave, using derogatory slurs, and Mr. Mulgrave

had not shared the incident with Defendant Parker. This release of details about

Mr. Mulgrave’s personal, humiliating experience exposed him to additional

questions and stigmatization among his coworkers.




COMPLAINT – Page 17
 Case 6:21-cv-01133-AA         Document 1      Filed 08/02/21     Page 18 of 49




                                         51.

In June 2017, Defendant Lawson eliminated Defendant EWEB’s diversity, equity,

and inclusion committee and terminated a large portion of Defendant EWEB’s

employees who were people of color. At that time, Defendant EWEB terminated

its only Black electrician. It continued to pay non-Black contract workers to do

this former employee’s work.

                                         52.

On or around August 3, 2017, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become an Apprentice Electric Meter Technician. Defendant

EWEB did not hire Mr. Mulgrave for that position. Defendant EWEB’s hiring

supervisor, Defendant John Lauderette, told Mr. Mulgrave that Defendant EWEB

would not recognize his degree because it was from Jamaica. Mr. Mulgrave also

had relevant education in the United States, however, which Defendant EWEB

likewise refused to consider. Defendant EWEB’s supervisor said he wanted

“someone who fit the culture,” and again said he could “train a monkey” to do the

job, referring to the derogatory stereotype of comparing Black people to primates,

which has been historically used to justify slavery. Defendant EWEB hired a non-

Black applicant with a Pacific Northwest accent instead.

                                         53.

On or around September 7, 2017, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become a Single-Phase Meter Technician. Defendant EWEB

had three positions open for Single-Phase Meter Technicians. Defendant EWEB’s

hiring supervisor, Defendant John Lauderette, told Mr. Mulgrave that Defendant

EWEB would not recognize his degree because it was from Jamaica. Mr.

Mulgrave also had relevant education in the United States, however, which


COMPLAINT – Page 18
 Case 6:21-cv-01133-AA         Document 1       Filed 08/02/21     Page 19 of 49




Defendant EWEB likewise refused to consider. Defendant EWEB’s supervisor

said he wanted “someone who fit the culture,” and again said he could “train a

monkey” to do the job, referring to the derogatory stereotype of comparing Black

people to primates, historically used to justify slavery. Defendant EWEB hired all

white men with Pacific Northwest accents instead.

                                          54.

On December 5, 2017, Mr. Mulgrave filed a complaint with the Oregon Bureau of

Labor and Industries and Equal Employment Opportunity Commission,

complaining of the discrimination he was experiencing based on his race and

national origin.

                                          55.

On or around August 1, 2018, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become an Electric Meter Technician. Defendant EWEB had

five positions open for Electric Meter Technicians. Defendant EWEB did not hire

Mr. Mulgrave for that position. Defendant EWEB’s hiring supervisor, Defendant

John Lauderette, told Mr. Mulgrave that Defendant EWEB would not recognize

his degree because it was from Jamaica. Mr. Mulgrave also had relevant

education in the United States, however, which Defendant EWEB likewise

refused to consider. Defendant Lauderette said he wanted “someone who fit the

culture,” and again said he could “train a monkey” to do the job, referring to the

derogatory stereotype of comparing Black people to primates, historically used to

justify slavery. Defendant EWEB hired all white men with Pacific Northwest

accents instead.




COMPLAINT – Page 19
 Case 6:21-cv-01133-AA         Document 1       Filed 08/02/21     Page 20 of 49




                                          56.

Also in 2018, in the course of his duties for Defendant EWEB, Mr. Mulgrave was

approaching a meter, when a customer ran to him, demanding to see his

identification. The customer said, “You know I could shoot you on my property.”

Mr. Mulgrave reported this incident to Defendant EWEB. Defendant EWEB has

easements on property leading to any meter it owns, making a meter-reader’s

entry to read a meter lawful. Defendant EWEB did not notify this customer or

other customers of this easement or take any other action regarding the safety of

its Black workers, including Mr. Mulgrave.

                                          57.

On January 9, 2019, Mr. Mulgrave’s Black coworker told him that non-Black

coworkers openly use derogatory terms to describe people of African heritage like

“spearchucker” in his presence. He said that he had also heard white coworkers

say, “I could train a monkey to do this job,” referring to the derogatory

comparison white terrorists make between Black people and monkeys to attempt

to justify slavery.

                                          58.

On February 12, 2019, at a safety meeting for Defendant EWEB, a supervisor,

instructing meter readers on “de-escalation with customers,” said that Defendant

EWEB could take action towards customers for mistreatment of employees. Mr.

Mulgrave reported that Defendant EWEB had not taken action towards

customers, even when his life was threatened. A coworker clarified in the meeting

that Mr. Mulgrave had been threatened by customers because of their racism. Still

Defendant EWEB took no action towards these customers and provided no

training regarding safety from discriminatory and harassing customers.


COMPLAINT – Page 20
 Case 6:21-cv-01133-AA         Document 1      Filed 08/02/21     Page 21 of 49




                                         59.

On March 1, 2019, Mr. Mulgrave’s coworker approached him and said he had

reported to Defendant EWEB that he believed electrical journeymen were being

hired over Mr. Mulgrave without the qualifications Mr. Mulgrave had.

                                         60.

On April 16, 2019, in the course of his duties for Defendant EWEB, Mr.

Mulgrave approached one of Defendant EWEB’s meters. A woman left the house

and said, “What are you doing in this neighborhood? Are you scoping the

neighborhood to come steal stuff later?” Mr. Mulgrave and a white coworker

reported this comment and that it was racist to Defendant EWEB. Defendant

EWEB took no action.

                                         61.

Approximately 2 to 4 times per year, while Mr. Mulgrave worked for Defendant

EWEB, police stopped Mr. Mulgrave, saying that because he was Black, EWEB

customers in the area called 911, claiming that a Black man was impersonating an

EWEB meter reader, attempting to break into homes. In the United States, police

forces began as slave patrols, charged with enforcing slavery. Police continue to

be a leading cause of death for Black men as of the date of this Complaint and a

weapon that white terrorists use against their Black neighbors.

                                         62.

For example, in late spring or early summer of 2019, a coworker called Mr.

Mulgrave saying, “A cop just rolled up saying he’s looking for someone

impersonating an EWEB reader. They said they’re looking for a black guy with a

shaved head and a white guy.” Mr. Mulgrave was working with a white meter

reader. Shortly after that, law enforcement pulled up to where Mr. Mulgrave was


COMPLAINT – Page 21
 Case 6:21-cv-01133-AA         Document 1       Filed 08/02/21     Page 22 of 49




finishing his meter reads. The officer said, “What are you doing in the

neighborhood? Get down on the ground and put your hands on the sidewalk!” Mr.

Mulgrave complied. The officer demanded he show his ID. Mr. Mulgrave was

terrified because his ID was in the EWEB truck he was driving. He explained to

the officers that he could not show his ID because he had his hands on the ground

and it was in his truck. The officers looked in the truck and acknowledged he was

an official employee of Defendant EWEB. The officers left.

                                          63.

The officers did not require Mr. Mulgrave’s white coworker to lay on the ground

while they investigated his truck.

                                          64.

Mr. Mulgrave reported this, and the other encounters in which Defendant

EWEB’s customers used the police to harass him while on the job, to his

supervisors, but Defendant EWEB took no steps to correct the ongoing safety

issue. For example, Defendant EWEB did not notify its customers or law

enforcement that Mr. Mulgrave was its employee or that he would be reading

their meter, in order to protect him from potentially life-threatening encounters

with law enforcement.

                                          65.

In 2019, in the course of his duties with Defendant EWEB in Lane County,

Oregon, Mr. Mulgrave arrived at a business that was an EWEB customer. The

owner of the business left the business and confronted Mr. Mulgrave, showing

Mr. Mulgrave that he had a gun on his hip. He said, “Why were you speeding,

nigger?! Did you see my dog, nigger?!” Mr. Mulgrave was not speeding. Mr.

Mulgrave reported to Defendant EWEB that this customer called him a racial slur


COMPLAINT – Page 22
 Case 6:21-cv-01133-AA          Document 1         Filed 08/02/21   Page 23 of 49




while showing a weapon, and Defendant EWEB took no action to correct the

customer.

                                           66.

Later in 2019, in the course of his duties with Defendant EWEB in Lane County,

Oregon, Mr. Mulgrave drove onto an EWEB customer’s property. The customer

left his house and ran up to Mr. Mulgrave holding a 0.357 Magnum gun in his

hand, saying Mr. Mulgrave was trespassing. Mr. Mulgrave reported this incident

to his supervisor. Defendant EWEB continued to require Mr. Mulgrave to read

this meter and refused to allow a “radio read.” Only after this EWEB customer

threatened Mr. Mulgrave with a gun five more times did Defendant EWEB agree

to a “radio read” at this property. A meter shop coworker justified the attacks

saying, “He’s just a good ol’ boy protecting his property.” The term “good ol’

boy” is often used to describe white terrorists.

                                           67.

Upon information and belief, between 2010 and 2020, Mr. Mulgrave’s non-Black

coworkers have not been held at gunpoint during the course of their duties with

Defendant EWEB.

                                           68.

Upon information and belief, between 2010 and 2020, Defendant EWEB has

offered counseling services to meter readers who have been confronted by dogs or

angry customers in the course of their duties with Defendant EWEB. Defendant

EWEB did not offer that option to Mr. Mulgrave at any time regarding an incident

of racial harassment or violence.




COMPLAINT – Page 23
 Case 6:21-cv-01133-AA        Document 1       Filed 08/02/21    Page 24 of 49




                                         69.

Mr. Mulgrave has never heard anyone call him “nigger” outside of performing his

duties with Defendant EWEB.

                                         70.

On June 18, 2019, the employee of Defendant EWEB who called Mr. Mulgrave a

terrorist when Defendant EWEB first hired him, displayed posters in the central

offices of Defendant EWEB supporting Donald Trump in the presidential race.

One of the posters appears to show Donald Trump surfing on blood. The other

shows Donald and Melania Trump brandishing guns like those EWEB’s

customers used to threaten Mr. Mulgrave. Upon information and belief,

Defendant EWEB did not discipline this employee. On July 4, 2021, this same

employee of Defendant EWEB used public money to organize a march of the

Proud Boys, a white terrorism organization, in Lane County, Oregon. Upon

information and belief, she was still an EWEB employee at that time or recently

retired and is one of the openly racist employees EWEB never disciplined for

racial harassment or discrimination.

                                         71.

On or around August 5, 2019, Mr. Mulgrave applied for a promotion within

Defendant EWEB to become an Apprentice Electrical Meter Technician.

Defendant EWEB did not hire Mr. Mulgrave for that position. Defendant EWEB

hired white people with Pacific Northwest accents instead of Mr. Mulgrave. Both

of the people hired for the open positions were people with less experience than

Mr. Mulgrave. Mr. Mulgrave had trained both of the people promoted above him

for Defendant EWEB. When Mr. Mulgrave asked why he was not hired, the

hiring supervisors said that the reprimand from Defendant Parker related to Mr.


COMPLAINT – Page 24
 Case 6:21-cv-01133-AA        Document 1       Filed 08/02/21    Page 25 of 49




Mulgrave’s protected medical leave had impacted his ability to be hired since the

date of the reprimand.

                                         72.

On September 5, 2019, Mr. Mulgrave again filed charges with the Oregon Bureau

of Labor and Industries and Equal Employment Opportunity Commission for race

and national-origin-based discrimination.

                                         73.

In November 2019, Mr. Mulgrave was in a meeting in Defendant EWEB’s

offices, when an older, white, female coworker entered the meeting and sat down.

She turned to Mr. Mulgrave and snapped him, “What are you looking at you big

black jerk?” Other colleagues in the meeting seemed shocked and redirected the

meeting. Later that day, Mr. Mulgrave reported the incident to Defendant Stuart.

The next day, Defendant Stuart approached Mr. Mulgrave, saying that rather than

investigate the white coworker’s racist attack on Mr. Mulgrave, Defendant EWEB

was investigating the way Mr. Mulgrave looked at the coworker in the meeting.

The white coworker was never reprimanded for her racial harassment during the

meeting.

                                         74.

On January 6, 2020, in the course of his duties with Defendant EWEB in Lane

County, Oregon, Mr. Mulgrave worked a new route. He walked towards the

meters at a house and saw a group of white men sitting in a garage. In the garage

hung a confederate flag, a Ku Klux Klan flag, a Nazi flag, and 4 lynching

weapons. Mr. Mulgrave called Defendant Buck, who assigned meter-reading

routes for Defendant EWEB and reported what he saw. Mr. Mulgrave said he was

afraid to read the meter at the house because of the racist symbols and weapons


COMPLAINT – Page 25
 Case 6:21-cv-01133-AA         Document 1       Filed 08/02/21     Page 26 of 49




present. Defendant Buck told Mr. Mulgrave, “If you don’t want to be on that

route, you need a doctor’s excuse.”

                                          75.

On January 7, 2020, Mr. Mulgrave asked Defendant Stuart to arrange for

Defendant EWEB to do “radio reads,” or remotely read the meters for Defendant

EWEB’s customers who exhibit openly racist symbols and/or weapons on their

properties like the January 6 customers. Defendant Stuart refused to “radio read”

homes with lynching symbols and weapons. Defendant Stuart told Mr. Mulgrave

Defendant EWEB’s leadership, including Defendant Lawson and Defendants Doe

1-10, would not allow him to take steps to protect meter readers from customers

who threatened their safety and harassed them based on race by performing “radio

reads” for those customers. In the past, at least one other supervisor had routinely

performed “radio reads” on dangerous homes, and it appeared Defendant Stuart

was choosing to refuse this safety measure to Mr. Mulgrave or Defendant

EWEB’s leadership was suddenly forcing Defendant Stuart to refuse to provide

this safety measure.

                                          76.

On January 8, 2020, in the course of his duties with Defendant EWEB, an

aggressive dog lunged at Mr. Mulgrave and almost bit him. Mr. Mulgrave

reported this incident to Defendant Buck. Defendant Buck said, “Other coworkers

have gotten the read. This is meter reading 101!” as though it was Mr. Mulgrave’s

fault the dog had tried to attack him. Throughout the time Defendant Buck

assigned meter reader routes, approximately one time per month, Mr. Mulgrave

faced an unsafe condition on a property and reported it to Defendant Buck. Each

time, Defendant Buck required Mr. Mulgrave to give an explanation. Each time, if


COMPLAINT – Page 26
 Case 6:21-cv-01133-AA         Document 1       Filed 08/02/21        Page 27 of 49




Defendant Buck did not agree with Mr. Mulgrave’s evaluation of the danger, he

warned Mr. Mulgrave that if he did not read the meter, it would count against Mr.

Mulgrave in his performance review.

                                          77.

On January 9, 2020, Defendant Buck called Mr. Mulgrave into his office and

accused Mr. Mulgrave of being “aggressive” when Mr. Mulgrave attempted to get

help from Defendant Buck about the dog who almost attacked him. This

description was not accurate, but instead stereotyped Mr. Mulgrave based on his

race and failed to respond to the serious safety issue he reported.

                                          78.

On January 13, 2020, Defendant’s HR representatives met with Mr. Mulgrave.

They told him that Defendant EWEB’s customers would not be required to

remove racist symbols from their property in order to receive in-person meter

reading services, rather than radio reads. Defendant Stuart on behalf of Defendant

EWEB told Mr. Mulgrave that lynching symbols and weapons displayed on a

home do “not warrant a danger warning.” Although Mr. Mulgrave had seen other

meters put on “radio read” for various reasons, Defendant EWEB specifically

refused to take this action regarding the EWEB customers Defendant EWEB

required Mr. Mulgrave to encounter on January 6, 2020. Defendant EWEB told

Mr. Mulgrave that “staff are not required to obtain meter readings on services

where they feel their safety is at risk,” but at the same time determined lynching

weapons are not a “danger,” and reprimanded Mr. Mulgrave when a dog

attempted to attack him and he chose safety. Defendant EWEB gave lip service to

its meter readers’, including Mr. Mulgrave’s, safety but then refused to create a

safe working environment for Mr. Mulgrave, safe from racial harassment.


COMPLAINT – Page 27
 Case 6:21-cv-01133-AA         Document 1      Filed 08/02/21     Page 28 of 49




                                         79.

On Friday, May 15, 2020, in the course of his duties with Defendant EWEB, Mr.

Mulgrave entered a neighborhood off of Coburg Road, in Eugene, Oregon, a little

before 9:00 a.m. to read meters. An EWEB customer ran out of his house towards

Mr. Mulgrave, yelling, “What are you doing in my neighborhood?! I don’t want

niggers in my neighborhood!”

                                         80.

The EWEB customer crossed the street toward Mr. Mulgrave, opening and

closing a switchblade knife in his hand. The EWEB customer waived the knife at

Mr. Mulgrave yelling, “I’m going to cut your head, fingers, and feet off so they

can’t identify your body!” Mr. Mulgrave called 911, and the man went back into

his house for a moment. Mr. Mulgrave saw that there were three other men at the

windows of the man’s house, watching the incident. Mr. Mulgrave was afraid

they could all leave the house to attack him. Having heard the noise, one of Mr.

Mulgrave’s coworkers approached him from another street and witnessed the

attack.

                                         81.

The EWEB customer left the house again, yelling, “I’m going to kill you, nigger!”

He yelled the word “nigger” at Mr. Mulgrave approximately 30-40 times. He

yelled “I’m going to kill you!” approximately 10 times. The EWEB customer

again went back into the house.

                                         82.

The EWEB customer left the house again, and ran across the street carrying a

spray can of chemicals. He had the switchblade in his other hand with a lighter.

The EWEB customer ran to Mr. Mulgrave and sprayed him with the can of


COMPLAINT – Page 28
 Case 6:21-cv-01133-AA         Document 1       Filed 08/02/21     Page 29 of 49




chemicals, yelling, “I’m going to light you on fire, nigger!” He flicked the lighter,

and flicked the lighter again, but it did not light. The EWEB customer grabbed

Mr. Mulgrave’s hand in a tight grip, yelling, “I’m going to kill you, nigger!”

When the lighter would not light, the EWEB customer ran back into his house,

continuing to yell at Mr. Mulgrave that he was a “nigger.”

                                          83.

The EWEB customer left the house again, yelling that he would murder Mr.

Mulgrave and continuing to call him racial expletives. Mr. Mulgrave turned to his

coworker and said, “If I get killed, tell my family I was doing my job.”

                                          84.

Eventually, law enforcement arrived and arrested the EWEB customer. That same

day, Friday, May 15, 2020, Mr. Mulgrave and the coworker who was with him

reported the incident to the police and to Defendant EWEB.

                                          85.

Mr. Mulgrave returned to Defendant EWEB’s office, but no one was present from

Defendant EWEB to verify his safety.

                                          86.

Defendant EWEB did not communicate with Mr. Mulgrave about his report on

Saturday, May 16, 2020.

                                          87.

Defendant EWEB did not communicate with Mr. Mulgrave about his report on

Sunday, May 17, 2020.

                                          88.

On Monday, May 18, 2020, having heard nothing from Defendant EWEB, Mr.

Mulgrave returned to work. When Defendant Buck saw Mr. Mulgrave, he laughed


COMPLAINT – Page 29
 Case 6:21-cv-01133-AA         Document 1      Filed 08/02/21     Page 30 of 49




and said, “Why does this always happen to you, Hogon?” ignoring that Mr.

Mulgrave asked for help repeatedly regarding racial violence he experienced as an

employee of Defendant EWEB. Another non-Black coworker also said to Mr.

Mulgrave that day, “Why does this always happen to you, Hogon?” as though

Defendant EWEB’s failure to create a safe working environment, free from racial

harassment, was his fault.

                                         89.

On Mr. Mulgrave’s lunch break, Mr. Mulgrave called a friend and told her his

heart was racing and he did not feel well. His friend was worried that he could

have a heart attack from the stress of the attack and failure of Defendant EWEB to

create a safe work environment. Mr. Mulgrave decided to see a doctor.

                                         90.

On May 19, 2020, Mr. Mulgrave filed for workers’ compensation, and the claim

was accepted. Still, Defendant EWEB did nothing to support Mr. Mulgrave or

take action to prevent EWEB customers from attacking meter readers in the future

because of their race.

                                         91.

On July 2, 2020, the EWEB customer who attempted to light Mr. Mulgrave on

fire was charged with Bias Crime in the First Degree. Defendant EWEB did not

appear at any court proceedings or offer support to Mr. Mulgrave through the

criminal court process.

                                         92.

On June 30, 2020, Governor Kate Brown signed into law HB 4212, extending

statutes of limitations during state of emergency for COVID-19, which began on

March 7, 2020.


COMPLAINT – Page 30
 Case 6:21-cv-01133-AA         Document 1      Filed 08/02/21     Page 31 of 49




                                         93.

On July 28, 2020, Mr. Mulgrave’s therapist diagnosed him with Complex PTSD

from the years of racial trauma he experienced working for Defendant EWEB and

Defendant EWEB’s refusal to create a safe working environment, free from racial

harassment and discrimination.

                                         94.

On August 4, 2020, Defendant EWEB’s Board of Commissioners adopted a

resolution stating that Defendant EWEB would only protect its meter readers

from racial or sexual harassment from customers by installing Smart Meters,

which allow for “radio reads” that do not require meter readers to expose

themselves to harassment, if “a condition on the property or conduct of the

customer, or anyone under the customer’s reasonable control, significantly affects
the employee’s ability to perform work functions due to a protected status.”

(Emphasis added.)

                                         95.

On September 18, 2020, Mr. Mulgrave again filed charges with the Oregon

Bureau of Labor and Industries and the Equal Employment Opportunity

Commission for race and national-origin based harassment and discrimination.

                                         96.

On October 12, 2020, the EWEB customer who tried to light Mr. Mulgrave on

fire was found guilty of the Bias Crime in Lane County Circuit Court. Still,

Defendant EWEB took no action to support Mr. Mulgrave or prevent future hate

crimes against Black meter readers in the future.




COMPLAINT – Page 31
 Case 6:21-cv-01133-AA          Document 1     Filed 08/02/21     Page 32 of 49




                                         97.

On November 2, 2020, Mr. Mulgrave provided Defendant EWEB notice of tort

claim under ORS 30.275.

                                         98.

On November 12, 2020, the parties entered into a 60-day tolling agreement.

                                         99.

On February 1, 2021, a defense medical examination paid for by Workers’

Compensation insurance concurred with Mr. Mulgrave’s treatment providers that

he is disabled and not capable of regular work. Mr. Mulgrave was 47 years old at

the time of the examination.

                                     100.

On June 7, 2021, Oregon passed House Bill 2337, declaring racism a public

health emergency, recognizing:

       Whereas racism is pervasive and is integrated into every institution and

       system that is connected to the social determinants of health, and

       ultimately impacts each Oregonian’s ability to be healthy and well to the

       fullest potential; and

       Whereas incidents of racism consistently experienced by Black and

       indigenous communities, people of color and tribes create racial disparities

       in social, health, economic, legal and academic outcomes; and

       Whereas white supremacy was institutionalized through the development

       of policies and systems that ensure power, privilege and resources remain

       in the hands of white men; and




COMPLAINT – Page 32
 Case 6:21-cv-01133-AA            Document 1    Filed 08/02/21     Page 33 of 49




        Whereas racism in Oregon has left a legacy of trauma from one generation

        to the next, impacting Oregon tribes, Black and indigenous communities

        and people of color through a cumulative effect; and

        Whereas Oregon has deep roots of racism, including the Donation Land

        Act of 1850 that made it legal to steal land from Native American tribes,

        the 1887 murder of Chinese miners, Black exclusionary laws with lashing

        as punishment, Japanese internment camps during World War II,

        segregation in education and real estate red-lining that drove down values

        and reduced home ownership in the Black community; and

        Whereas racial justice requires the formation and purposeful

        reinforcement of policies, practices, ideologies and behaviors that create

        equitable power, access, opportunity, treatment and outcomes for all

        people regardless of race and redistribute resources to invest where

        inequities are greatest; and

        Whereas racism in Oregon and nationwide has created a situation that is

        untenable and where immediate action must be taken to mitigate further

        harm and violence against Black and indigenous Oregonians, people of

        color and tribes; now, therefore,

        Be It Enacted by the People of the State of Oregon:

        SECTION 1. The Legislative Assembly declares that racism is a public

        health crisis in this state.

                                       101.

July 28, 2021, the Bureau of Labor and Industries issued Mr. Mulgrave a 90-day

right to sue letter.




COMPLAINT – Page 33
 Case 6:21-cv-01133-AA           Document 1      Filed 08/02/21     Page 34 of 49




                                       102.

Defendants’ actions and inactions have caused Mr. Mulgrave extreme losses

including a diagnosis of Complex PTSD and anxiety disorder requiring medical

treatment which his providers estimate will continue for the rest of his life.

Compensation for Mr. Mulgrave’s past and future medical treatment should be

determined by a jury at trial.

                                       103.

Defendants’ actions and inactions have caused Mr. Mulgrave extensive wage loss.

In addition to the wage loss Mr. Mulgrave suffered from Defendant EWEB’s

refusal to promote him, Mr. Mulgrave has now been restricted from work entirely,

which may lead to 20 years of wage loss. Compensation for Mr. Mulgrave’s wage

loss should be determined by a jury at trial.

                                       104.

Beyond the financial harm Defendants’ actions and inaction have caused Mr.

Mulgrave severe emotional harm, fear for his life over and over while trying to do

his job, panic, hypervigilance, and the betrayal of having an employer to whom he

dedicated a decade of his life refuse to create a safe working environment free

from discrimination. Mr. Mulgrave fears going into normal grocery stores and has

been forced to leave because of the panic at being in the presence of too many

customers. Mr. Mulgrave fears returning to the areas of Lane County where his

life was threatened or approaching anywhere near the EWEB offices where he

was ridiculed instead of supported for the racial trauma he suffered.

Compensation for Mr. Mulgrave’s emotional harm should be determined by a jury

at trial.




COMPLAINT – Page 34
 Case 6:21-cv-01133-AA          Document 1       Filed 08/02/21      Page 35 of 49




                FIRST CLAIM FOR RELIEF – TITLE VII
 HOSTILE WORK ENVIRONMENT PROTECTED CHARACTERISTIC HARASSMENT
                   (AGAINST DEFENDANT EWEB)
                                       105.

Plaintiff repeats and realleges paragraphs 1-104 as though fully set forth.

                                       106.

Defendant violated Title VII of the Civil Rights Act of 1964, 42 USC § 2000e, et
seq., by subjecting Plaintiff to discriminatory slurs, violence, differential

treatment, and other unwanted, offensive verbal or physical conduct based on

Plaintiff’s race and/or national origin, as described above, which was severe or

pervasive enough to alter the conditions of Plaintiff’s employment and create a

work environment that a reasonable person in plaintiff’s circumstances would

consider to be abusive or hostile enough to alter the conditions of Plaintiff’s

employment. Plaintiff perceived the environment to be abusive or hostile.

Defendant and/or members of Defendant’s management knew or should have

known of the harassment and failed to take immediate, appropriate remedial

action reasonably calculated to end the harassment as described above,

culminating in Defendant forcing Plaintiff out of his job because it refused to

create a work environment free from race-based harassment.
                                       107.

Defendant’s violations have caused and continue to cause Plaintiff financial and

non-financial harms including wage loss, medical expenses, a diagnosis of

Complex PTSD, attempted lynching, ongoing fear for his life, humiliation, stress,

anxiety, sleeplessness, panic, degradation, and betrayal at experiencing repeated

slurs and other discrimination, reporting those to Defendant, and receiving no

support or response from Defendant to make Plaintiff’s working environment safe


COMPLAINT – Page 35
 Case 6:21-cv-01133-AA         Document 1       Filed 08/02/21     Page 36 of 49




from racial harassment. Compensation for Plaintiff’s harms is to be determined by

a jury at trial.

                                      108.

Under Title VII, 42 U.S.C. § 2000e-2, Plaintiff is entitled to reasonable attorney

fees and costs to be determined by the court.


             SECOND CLAIM FOR RELIEF – ORS 659A.030
 HOSTILE WORK ENVIRONMENT PROTECTED CHARACTERISTIC HARASSMENT
                   (AGAINST DEFENDANT EWEB)
                                      109.

Plaintiff repeats and realleges paragraphs 1-108 as though fully set forth.

                                      110.

Defendant violated ORS 659A.030 by subjecting Plaintiff to discriminatory slurs,

violence, differential treatment, and other unwanted, offensive verbal or physical

conduct based on Plaintiff’s race and/or national origin, as described above,

which was severe or pervasive enough to alter the conditions of Plaintiff’s

employment and create a work environment that a reasonable person in plaintiff’s

circumstances would consider to be abusive or hostile enough to alter the

conditions of Plaintiff’s employment. Plaintiff perceived the environment to be
abusive or hostile. Defendant and/or members of Defendant’s management knew

or should have known of the harassment and failed to take immediate, appropriate

remedial action reasonably calculated to end the harassment as described above,

culminating in Defendant forcing Plaintiff out of his job because it refused to

create a work environment free from race-based harassment.




COMPLAINT – Page 36
 Case 6:21-cv-01133-AA         Document 1       Filed 08/02/21     Page 37 of 49




                                      111.

Defendant’s violations have caused and continue to cause Plaintiff financial and

non-financial harms including wage loss, medical expenses, a diagnosis of

Complex PTSD, attempted lynching, ongoing fear for his life, humiliation, stress,

anxiety, sleeplessness, panic, degradation, and betrayal at experiencing repeated

slurs and other discrimination, reporting those to Defendant, and receiving no

support or response from Defendant to make Plaintiff’s working environment safe

from racial harassment. Compensation for Plaintiff’s harms is to be determined by

a jury at trial.

                                      112.

Plaintiff is entitled to attorney fees under ORS 659A.885.



                         THIRD CLAIM FOR RELIEF
 42 U.S.C. § 1983: FOURTEENTH AMENDMENT EQUAL PROTECTION (MONELL)
                       (AGAINST DEFENDANT EWEB)
                                      113.

Plaintiff repeats and realleges paragraphs 1-112 as though fully set forth.

                                      114.

At all material times the individual Defendants were acting individually and

jointly under color of state law and within the scope of their employment.

                                      115.

Defendant EWEB is liable for violation of 42 U.S.C. §1983, in violating

Plaintiff’s right to equal protection under the Fourteenth Amendment to the

United States Constitution in one or more of the following:

    (a) In maintaining official policies or widespread or longstanding practices or

        customs that allowed its employees and customers to engage in offensive,


COMPLAINT – Page 37
 Case 6:21-cv-01133-AA          Document 1      Filed 08/02/21      Page 38 of 49




        dangerous, and violent verbal and physical conduct against employees

        because of their race and/or national origin, including but not limited to

        the policies adopted August 4, 2020;

    (b) In failing to maintain policies and trainings that were adequate to prevent

        employees and customers from engaging in offensive, dangerous, and

        violent verbal and physical conduct against employees because of their

        race and/or national origin; and/or

    (c) Through its final policy-makers including Defendants Lawson and Does

        1-10, taking actions and/or ratifying actions such as refusing to promote

        Black employees like Mr. Mulgrave, and/or refusing to “radio read”

        meters where lynching symbols and weapons were displayed or where

        customers threatened the lives of employees, such as Mr. Mulgrave, which

        did not respond to racial discrimination and harassment but instead ratified

        it.

                                       116.

Defendant’s violations have caused and continue to cause Plaintiff financial and

non-financial harms including wage loss, medical expenses, a diagnosis of

Complex PTSD, attempted lynching, ongoing fear for his life, humiliation, stress,

anxiety, sleeplessness, panic, degradation, and betrayal at experiencing repeated

slurs and other discrimination, reporting those to Defendant, and receiving no

support or response from Defendant to make Plaintiff’s working environment safe

from racial harassment. Compensation for Plaintiff’s harms is to be determined by

a jury at trial.




COMPLAINT – Page 38
 Case 6:21-cv-01133-AA           Document 1     Filed 08/02/21     Page 39 of 49




                                      117.

Under 42 U.S.C. § 1988, Plaintiff is entitled to reasonable attorney fees and costs

to be determined by the court.

                                      118.

In addition to the damages described above, Plaintiff is entitled to an injunctive

order against Defendant EWEB instructing it to implement policies, trainings, and

procedures compliant with federal and state law to protect employees from

unlawful harassment from EWEB employees and customers.


                          FOURTH CLAIM FOR RELIEF
       42 U.S.C. § 1983: FOURTEENTH AMENDMENT EQUAL PROTECTION
           (AGAINST DEFENDANTS LAWSON, STUART, AND DOES 1-10)
                                      119.

Plaintiff repeats and realleges paragraphs 1-118 as though fully set forth.

                                      120.

At all material times the Defendants were acting individually and jointly under

color of state law and within the scope of their employment.

                                      121.

Defendants Lawson, Stuart, and Does 1-10 violated 42 U.S.C. § 1983, in that they

violated the equal protection clause the Fourteenth Amendment to the United

States Constitution in making supervisory, training, and/or policy decisions

regarding one or more of the following:

   a) In requiring meter readers, including Mr. Mulgrave to provide a doctor’s

       note in order to avoid encountering customers who have harassed and/or

       discriminated against meter readers, including Mr. Mulgrave, based on

       their protected characteristics;



COMPLAINT – Page 39
 Case 6:21-cv-01133-AA           Document 1    Filed 08/02/21     Page 40 of 49




   b) In ridiculing and/or disciplining meter readers, including Mr. Mulgrave,

       for avoiding unsafe properties where the meter readers faced harassment

       and/or discrimination based on their protected characteristics;

   c) In requiring meter readers, including Mr. Mulgrave, to enter properties in

       order to read meters, where the property owners have demonstrated

       lynching weapons and/or threatened meter readers based on their race

       and/or national origin;

   d) In investigating Mr. Mulgrave rather than a white coworker who made a

       racially discriminatory statement against him;

   e) In refusing to discipline white employees for racial discrimination,

       including threats of violence;

   f) In refusing to provide “radio reads” or remote reads of meters on

       properties where the homeowners are a known danger of racial and/or

       national origin harassment and discrimination; and/or

   g) In failing to take action regarding repeated reports of racial and/or national

       origin harassment and discrimination that threatened Hogon Mulgrave’s

       life, including after an EWEB customer attempted to lynch him by lighting

       him on fire.

                                        122.

Defendant’s violations have caused and continue to cause Plaintiff financial and

non-financial harms including wage loss, medical expenses, a diagnosis of

Complex PTSD, attempted lynching, ongoing fear for his life, humiliation, stress,

anxiety, sleeplessness, panic, degradation, and betrayal at experiencing repeated

slurs and other discrimination, reporting those to Defendant, and receiving no

support or response from Defendant to make Plaintiff’s working environment safe


COMPLAINT – Page 40
 Case 6:21-cv-01133-AA           Document 1     Filed 08/02/21     Page 41 of 49




from racial harassment. Compensation for Plaintiff’s harms is to be determined by

a jury at trial.

                                      123.

Under 42 U.S.C. § 1988, Plaintiff is entitled to reasonable attorney fees and costs

to be determined by the court.


                            FIFTH CLAIM FOR RELIEF
        42 U.S.C. § 1983: FOURTEENTH AMENDMENT EQUAL PROTECTION
                           (AGAINST DEFENDANT BUCK)
                                      124.

Plaintiff repeats and realleges paragraphs 1-123 as though fully set forth.

                                      125.

At all material times Defendant Buck was acting individually under color of state

law and within the scope of his employment.

                                      126.

Defendant Buck violated 42 U.S.C. § 1983, in that he violated the equal

protection clause the Fourteenth Amendment to the United States Constitution in

one or more of the following:

    h) In assigning Plaintiff more work and/or less favorable work than his white
        coworkers;

    i) In ridiculing and/or disciplining Mr. Mulgrave when he attempted to avoid

        unsafe properties where customers racially attacked him, threatened him

        with weapons because of his race and/or national origin, and/or displayed

        lynching weapons and flags threatening to Mr. Mulgrave’s race;

    j) In telling Mr. Mulgrave he needed a doctor’s note in order to avoid a

        property that displayed lynching weapons and symbols;


COMPLAINT – Page 41
 Case 6:21-cv-01133-AA           Document 1     Filed 08/02/21     Page 42 of 49




    k) In supporting a white woman who made a racially discriminatory

        statement to Mr. Mulgrave, asking that Mr. Mulgrave be investigated

        rather than the woman; and/or

    l) In laughing at Mr. Mulgrave after an EWEB customer tried to lynch him

        and blaming Mr. Mulgrave for the incident saying, “these things always

        happen to you.”

                                      127.

Defendant’s violations have caused and continue to cause Plaintiff financial and

non-financial harms including wage loss, medical expenses, a diagnosis of

Complex PTSD, attempted lynching, ongoing fear for his life, humiliation, stress,

anxiety, sleeplessness, panic, degradation, and betrayal at experiencing repeated

slurs and other discrimination, reporting those to Defendant, and receiving no

support or response from Defendant to make Plaintiff’s working environment safe

from racial harassment. Compensation for Plaintiff’s harms is to be determined by

a jury at trial.

                                      128.

Under 42 U.S.C. § 1988, Plaintiff is entitled to reasonable attorney fees and costs

to be determined by the court.


                        SIXTH CLAIM FOR RELIEF
 42 U.S.C. § 1983: FOURTH/FOURTEENTH AMENDMENT SEARCH AND SEIZURE
                      (AGAINST DEFENDANT PARKER)
                                      129.

Plaintiff repeats and realleges paragraphs 1-128 as though fully set forth.




COMPLAINT – Page 42
 Case 6:21-cv-01133-AA           Document 1      Filed 08/02/21      Page 43 of 49




                                       130.

At all material times Defendant Parker was acting individually under color of

state law and within the scope of his employment.

                                       131.

Defendant Parker violated 42 U.S.C. § 1983, in that he violated the search and

seizure protections secured by the Fourth and Fourteenth Amendments to the

United States Constitution in surveilling Plaintiff and using that surveillance to

discipline Plaintiff.

                                       132.

Defendant’s violations have caused and continue to cause Plaintiff financial and

non-financial harms including wage loss from loss of promotional opportunities,

medical expenses, a diagnosis of Complex PTSD, attempted lynching, ongoing

fear for his life, humiliation, stress, anxiety, sleeplessness, panic, degradation, and

betrayal at experiencing repeated slurs and other discrimination, reporting those to

Defendant, and receiving no support or response from Defendant to make

Plaintiff’s working environment safe from racial harassment. Compensation for

Plaintiff’s harms is to be determined by a jury at trial.

                                       133.

Under 42 U.S.C. § 1988, Plaintiff is entitled to reasonable attorney fees and costs

to be determined by the court.


                        SEVENTH CLAIM FOR RELIEF
  42 U.S.C. § 1983: FOURTEENTH AMENDMENT EQUAL PROTECTION CLAUSE
                       (AGAINST DEFENDANT PARKER)
                                       134.

Plaintiff repeats and realleges paragraphs 1-133 as though fully set forth.



COMPLAINT – Page 43
 Case 6:21-cv-01133-AA           Document 1      Filed 08/02/21      Page 44 of 49




                                       135.

At all material times Defendant Parker was acting individually under color of

state law and within the scope of his employment.

                                       136.

Defendant Parker violated 42 U.S.C. § 1983, in that he violated the equal

protection clause of the Fourteenth Amendment to the United States Constitution

in treating Plaintiff differently in the terms and conditions of his employment than

Plaintiff’s non-Black coworkers, including surveilling Plaintiff; using Plaintiff’s

racially humiliating experience as a training story for other coworkers; and failing

to provide a safe work environment for Plaintiff, free from racial harassment.

                                       137.

Defendant’s violations have caused and continue to cause Plaintiff financial and

non-financial harms including wage loss from loss of promotional opportunities,

medical expenses, a diagnosis of Complex PTSD, attempted lynching, ongoing

fear for his life, humiliation, stress, anxiety, sleeplessness, panic, degradation, and

betrayal at experiencing repeated slurs and other discrimination, reporting those to

Defendant, and receiving no support or response from Defendant to make

Plaintiff’s working environment safe from racial harassment. Compensation for

Plaintiff’s harms is to be determined by a jury at trial.

                                       138.

Under 42 U.S.C. § 1988, Plaintiff is entitled to reasonable attorney fees and costs

to be determined by the court.




COMPLAINT – Page 44
 Case 6:21-cv-01133-AA           Document 1      Filed 08/02/21      Page 45 of 49




                        EIGHTH CLAIM FOR RELIEF
  42 U.S.C. § 1983: FOURTEENTH AMENDMENT EQUAL PROTECTION CLAUSE
                     (AGAINST DEFENDANT LAUDERETTE)
                                       139.

Plaintiff repeats and realleges paragraphs 1-138 as though fully set forth.

                                       140.

At all material times Defendant Lauderette was acting individually under color of
state law and within the scope of his employment.

                                       141.

Defendant Parker violated 42 U.S.C. § 1983, in that he violated the equal

protection clause of the Fourteenth Amendment to the United States Constitution

in refusing to promote Plaintiff because he is a Black man from Jamaica and using

racially discriminatory language in his hiring processes, saying that although he

could train a “monkey” to do work, he would not train Plaintiff.

                                       142.

Defendant’s violations have caused and continue to cause Plaintiff financial and

non-financial harms including wage loss from loss of promotional opportunities,

medical expenses, a diagnosis of Complex PTSD, attempted lynching, ongoing

fear for his life, humiliation, stress, anxiety, sleeplessness, panic, degradation, and
betrayal at experiencing repeated slurs and other discrimination, reporting those to

Defendant, and receiving no support or response from Defendant to make

Plaintiff’s working environment safe from racial harassment. Compensation for

Plaintiff’s harms is to be determined by a jury at trial.

                                       143.

Under 42 U.S.C. § 1988, Plaintiff is entitled to reasonable attorney fees and costs

to be determined by the court.


COMPLAINT – Page 45
 Case 6:21-cv-01133-AA          Document 1       Filed 08/02/21     Page 46 of 49




                          NINTH CLAIM FOR RELIEF
   42 U.S.C. § 1983: FOURTEENTH AMENDMENT PROCEDURAL DUE PROCESS
                                 (MONELL)
                        (AGAINST DEFENDANT EWEB)
                                       144.

Plaintiff repeats and realleges paragraphs 1-143 as though fully set forth.

                                       145.

At all times the individual defendants were acting individually and jointly under

color of state law, within the scope of their duties for Defendant EWEB.
                                       146.

At all times, Plaintiff had a protected interest in his reputation, wages, and other

benefits associated with his employment.

                                       147.

Defendant EWEB violated 42 U.S.C. § 1983 by depriving Plaintiff of his right to

procedural due process under the Fourteenth Amendment to the United States

Constitution, through their hiring and promotion policies, practices, and/or

customs which allow applicants who are white and have Pacific Northwest

accents to be promoted over Black applicants and/or applicants whose national

origin is outside of the United States, including Jamaica.

                                       148.

Defendant’s violations have caused and continue to cause Plaintiff financial and

non-financial harms including wage loss, medical expenses, a diagnosis of

Complex PTSD, attempted lynching, ongoing fear for his life, humiliation, stress,

anxiety, sleeplessness, panic, degradation, and betrayal at experiencing repeated

slurs and other discrimination, reporting those to Defendant, and receiving no
support or response from Defendant to make Plaintiff’s working environment safe

COMPLAINT – Page 46
 Case 6:21-cv-01133-AA          Document 1       Filed 08/02/21     Page 47 of 49




from racial harassment. Compensation for Plaintiff’s harms is to be determined by

a jury at trial.

                                       149.

Plaintiff is entitled to reasonable attorney fees and costs under 42 U.S.C. § 1988.

                                       150.

In addition to the damages described above, Plaintiff is entitled to an injunctive

order against Defendant EWEB instructing it to implement policies, trainings, and

procedures compliant with federal and state law to protect employees from

unlawful hiring and promotion practices.


                         TENTH CLAIM FOR RELIEF
   42 U.S.C. § 1983: FOURTEENTH AMENDMENT PROCEDURAL DUE PROCESS
   (AGAINST DEFENDANTS LAUDERETTE, LAWSON, STUART, AND DOES 1-10)
                                       151.

Plaintiff repeats and realleges paragraphs 1-150 as though fully set forth.

                                       152.

At all times the individual defendants, Lauderette, Lawson, Stuart, and Does 1-10

were acting individually and jointly under color of state law, within the scope of

their duties for Defendant EWEB.

                                       153.

At all times, Plaintiff had a protected interest in his reputation, wages, and other

benefits associated with his employment.

                                       154.

Defendants, violated 42 U.S.C. § 1983 by depriving Plaintiff of his right to

procedural due process under the Fourteenth Amendment to the United States

Constitution, through their interpretation, implementation, training, or supervision



COMPLAINT – Page 47
 Case 6:21-cv-01133-AA          Document 1      Filed 08/02/21     Page 48 of 49




of Defendant EWEB’s hiring and promotion policies, practices, and/or customs,

specifically in refusing to promote Plaintiff and promoting less experienced, less

skilled white people with Pacific Northwest accents instead of him for a decade.

                                       155.

Defendant’s violations have caused and continue to cause Plaintiff financial and

non-financial harms including wage loss, medical expenses, a diagnosis of

Complex PTSD, attempted lynching, ongoing fear for his life, humiliation, stress,

anxiety, sleeplessness, panic, degradation, and betrayal at experiencing repeated

slurs and other discrimination, reporting those to Defendant, and receiving no

support or response from Defendant to make Plaintiff’s working environment safe

from racial harassment. Compensation for Plaintiff’s harms is to be determined by

a jury at trial.

                                       156.

Plaintiff is entitled to reasonable attorney fees and costs under 42 U.S.C. § 1988.

__________________________________

        WHEREFORE, Plaintiff Hogon Mulgrave prays for judgment against

Defendants as follows:

        a. Economic damages in the form of expenses and lost income in an

             amount to be determined at trial, and prejudgment interest thereon;

        b. Fair and reasonable compensatory damages to be determined at the

             time of trial;

        c. Punitive damages;

        d. Reasonable attorney fees and costs incurred herein under ORS

             659A.885, 42 U.S.C. § 1988, and 42 U.S.C. § 2000e-2; and




COMPLAINT – Page 48
    Case 6:21-cv-01133-AA      Document 1       Filed 08/02/21    Page 49 of 49

        �


        ��� �������������������������������������������������������������

            ����������������������������������������������������������������������

            ����������������������������������������������������������������

            ���������������������������������������������������

�

������������������������������������

�

����������������������������������������
�����������������������������
����������������������������
������������������������������
����������������������������
�����������������
��������������������������
��������������������
�����������������������
�
�




��������������������
